UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6683


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ARTHUR LEE HAIRSTON, SR.,

                  Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge. (3:00-cr-00024-JPB-1)


Submitted:    September 10, 2009          Decided:   September 14, 2009


Before KING, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Arthur Lee Hairston, Sr., Appellant Pro Se. Paul Thomas
Camilletti, Assistant United States Attorney, Martinsburg, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Arthur Lee Hairston, Sr., appeals the district court’s

order accepting the recommendation of the magistrate judge and

denying his petition for a writ of audita querela.              We have

reviewed the record and find no reversible error.         Accordingly,

we affirm for the reasons stated by the district court.          United

States v. Hairston, No. 3:00-cr-00024-JPB-1 (N.D.W. Va. Mar. 30,

2009).     We deny Hairston’s motions for appointment of counsel

and   a   certificate   of   appealability.   We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                               AFFIRMED




                                    2